                              Case 1:19-cr-00324-UNA Document 2 Filed 09/03/19 Page 1 of 1
U.S.   Department of Jushce
United States Attorney




                                       IN THE UNITED STATES DISTRICT COURT
                                           FOR THE NORTHERN DISTRICT OF GEORGIA

                                                                   Division: Aflanta
                                                                   (USAO: 2019R00655)

                                  DEFENDANT INFORMATION RELATIVE TO A CRIMINAL ACTION


 COUNTY NAME:                 Fulton                                         DISTRICT COURT NO.      1:19-CR-324

                                                                             MAGISTRATE CASE NO.

 tndictment                                         X Information                         Magistrate’s Complaint
 DATE:                                              DATE: September 4,2019                DATE:

                               UNITED STATES OF AMERICA                      SUPERSEDINC INFORMATION
                                          vs.                                Prior Case Number:
                                    LARRY SCOn                               Date riled:

 GREATER OFFENSE CHARCED: X Felony Misdemeanor

                                                           Defendant Information:
Is the defendant in custody? Yes X No
Will the defendant be arrested pending outcome of this proceeding?                    X Yes   No
Is the defendant a fugitive? Yes X No
Has the defendant been released on bond? Yes X No

Will the defendant require an interpreter?                Yes   X No




District Judge: Steve C. Jones


At±orney: Jeffrey W. Davis
Defense Attorney: Steve Murrin
